              Case 5:19-cv-01072-D Document 16 Filed 05/20/20 Page 1 of 5



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

CANTRELL WATTS,                               )
                                              )
           Plaintiff,                         )
                                              )
v.                                            )       Case No. CIV-19-1072-D
                                              )
OKLAHOMA DEPARTMENT OF                        )
MENTAL HEALTH AND                             )
SUBSTANCE ABUSE SERVICES,                     )
                                              )
       Defendant.                             )


                                            ORDER

       Before the Court is Defendant’s Partial Motion to Dismiss [Doc. No. 13], filed

under Fed. R. Civ. P. 12(b)(1). Defendant Oklahoma Department of Mental Health and

Substance Abuse Services seeks the dismissal of only part of Plaintiff’s claim asserted in

the Amended Complaint [Doc. No. 8] under the Oklahoma Anti-Discrimination Act, Okla.

Stat. tit. 25, § 1101 et seq. (OADA). Defendant contends the statutory requirement of filing

a timely administrative charge is a jurisdictional prerequisite to an employment-related

discrimination suit under Oklahoma law. See id. §S 1350(B). Defendant seeks the

dismissal of any OADA claim that arose more than 180 days before Plaintiff first filed an

EEOC charge on September 18, 2019. 1


       1
            Defendant also moves to strike Plaintiff’s request for punitive damages from the
Amended Complaint. However, Plaintiff responds that he “has not asserted punitive damages”
and “this is not an issue.” See Pl.’s Resp. Br. at 1. The Court understands from Plaintiff’s response
that the inclusion of punitive damages in his prayer for relief (see Am. Compl. at 5) was a
scrivener’s error and there is no issue for decision regarding punitive damages. “Defendant agrees
this issue is moot.” Def.’s Reply Br. at 1.
           Case 5:19-cv-01072-D Document 16 Filed 05/20/20 Page 2 of 5



       In the Amended Complaint, Plaintiff claims that Defendant violated the

Rehabilitation Act, 29 U.S.C. § 791 et seq., and OADA, by failing to accommodate a

disability and discriminating in employment based on a disability or perceived disability.

Plaintiff alleges that Defendant removed him from a position of patient care assistant “in

the Fall of 2018” due his elevated blood pressure, that he obtained a medical release to

return to work but Defendant refused to reinstate him or reassign him to a different job,

and that “Defendant terminated Plaintiff on August 2, 2019, because Defendant regarded

Plaintiff as disabled.” See Am. Compl. ¶ 14. According to Plaintiff, throughout the entire

time he was off work before his termination, “Plaintiff sought to return to work on a regular

basis” and “regularly sought accommodation from Defendant” but was repeatedly refused

permission to resume his former job or other available jobs for which he was qualified. Id.

¶¶ 13, 15-16. Plaintiff also alleges that he exhausted administrative remedies by filing an

EEOC charge on September 18, 2019, amending it on October 24, 2019, receiving notice

from the EEOC of his right to sue on November 19, 2019, and timely filing this action.

       In seeking partial dismissal of Plaintiff’s OADA claim, Defendant relies on an

alleged lack of administrative exhaustion, but concedes that Plaintiff’s EEOC charges were

timely filed with respect to his termination and any alleged discriminatory conduct that

occurred within 180 days before the first charge. Defendant instead seeks to dismiss, for

lack of jurisdiction, any OADA claim “that arose prior to March 22, 2019.” See Def.’s

Mot. at 4, 5; Reply Br. at 2, 4.

       Plaintiff presents both procedural and substantive objections. He asserts that neither

administrative exhaustion generally, nor a timely administrative filing in particular, is a


                                             2
          Case 5:19-cv-01072-D Document 16 Filed 05/20/20 Page 3 of 5



jurisdictional requirement amenable to decision under Rule 12(b)(1). Relatedly, Plaintiff

contends a failure to exhaust administrative remedies is an affirmative defense that a

plaintiff need not anticipate in his pleading. These arguments rest on a faulty premise.

Plaintiff relies on federal caselaw regarding Title VII and other federal statutes. See Resp.

Br. at 3, 4-6 (citing Jones v. Bock, 549 U.S. 199 (2007); Reed Elsevier, Inc. v. Muchnick,

559 U.S. 154 (2010); Sizova v. Nat’l Inst. of Standards & Tech., 282 F.3d 1320 (10th Cir.

2002)). However, Defendant’s Motion concerns only Plaintiff’s OADA claim and state

law requirements.

       By statutory amendments in 2011, the Oklahoma Legislature removed any doubt

that OADA provides an exclusive remedy for employment-related discrimination. See

Okla. Stat. tit. 25, §§ 1101(A), 1350(A). Also, the Legislature unequivocally imposed an

administrative filing requirement in jurisdictional terms, stating in pertinent part:

       In order to have standing in a court of law to allege discrimination arising
       from an employment-related matter, in a cause of action against an employer
       for discrimination based on race, color, religion, sex, national origin, age,
       disability, genetic information with respect to the employee, or retaliation,
       an aggrieved party must, within one hundred eighty (180) days from the last
       date of alleged discrimination, file a charge of discrimination in employment
       with the Attorney General’s Office of Civil Rights Enforcement or the Equal
       Employment Opportunity Commission alleging the basis of discrimination
       believed to have been perpetrated on the aggrieved party.

Id. § 1350(B) (emphasis added). Standing is a jurisdictional requirement for a plaintiff to

plead and prove, and a lack of standing may be challenged by a motion under Rule 12(b)(1).

See Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 103-04 (1998). While these

principles may apply less rigidly in the context of statutory (as opposed to constitutional)




                                              3
           Case 5:19-cv-01072-D Document 16 Filed 05/20/20 Page 4 of 5



standing, the Court finds that Defendant’s Rule 12(b)(1) Motion is procedurally proper

under the circumstances. 2

       Plaintiff also asserts that Defendant’s request for categorial dismissal of any OADA

claim accruing before a certain date is misguided because a claim based on a continuing

discriminatory practice (such as a hostile work environment or, here, continuing failure to

accommodate) is timely so long as one of the discriminatory acts occurred within the filing

period. See Resp. Br. at 8-9 (citing Nat’l R.R. Passengers Corp. v. Morgan, 536 U.S. 101,

117 (2002)). Defendant makes no reply to this argument. It is consistent with the statutory

language, which requires a claimant to file a charge within 180 days “from the last date of

alleged discrimination.” See Okla. Stat. tit. 25, § 1350(B). Further, the only consequence

of an untimely filing in relation to earlier acts of discrimination would be to limit the time

period of recoverable damages, if liability is otherwise established. On this point, the Court

agrees with Plaintiff that the exhaustion and merits issues are intertwined and cannot be

resolved under Rule 12(b)(1). See supra note 2.

       IT IS THEREFORE ORDERED that Defendant’s Partial Motion to Dismiss [Doc.

No. 13] is DENIED.




       2
         The Court also rejects Plaintiff’s assertion that Defendant’s Rule 12(b)(1) Motion must
be converted to one for summary judgment under Rule 56. See Resp. Br. at 7-8. The jurisdictional
question of administrative exhaustion is separate from the merits of Plaintiff’s substantive claim
and a motion raising the issue need not be converted. See Sizova, 282 F.3d at 1324-25.

                                                4
   Case 5:19-cv-01072-D Document 16 Filed 05/20/20 Page 5 of 5



IT IS SO ORDERED this 20th day of May, 2020.




                                 5
